Exhibit 10.1
 
FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
AND NOTE MODIFICATION AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT AND NOTE
MODIFICATION AGREEMENT (the "Amendment") is dated as of November 24, 2010, and
is made by and between ORWELL NATURAL GAS COMPANY, an Ohio corporation (the
"Borrower"), and THE HUNTINGTON NATIONAL BANK (the "Lender").
 
WHEREAS, the Borrower, the Guarantors and the Lender are parties to that certain
Amended and Restated Loan Agreement dated as of December 31, 2009 (the "Loan
Agreement");


WHEREAS, the Borrower and the Guarantors have requested the Lender to extend the
maturity date for the loans under the Loan Agreement in order to permit the
Borrower to effect a refinancing of the Obligations, and the Lender has agreed
to such request, subject to the terms and conditions set forth herein.


NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained, and intending to be legally bound hereby,
covenant and agree as follows:


1.      Recitals.  The foregoing recitals are true and correct and incorporated
herein by reference.
 
2.      Defined Terms.  Defined terms used herein unless otherwise defined
herein shall have the meanings given to them in the Loan Agreement.
 
3.      Restated Definitions.  The following definition set forth in Section 1.1
of the Loan Agreement is hereby amended and restated as follows:
 
"Line of Credit Termination Date" means January 31, 2011.
 
4.      Amendment of Section 2.2a of the Loan Agreement.  Section 2.2a [Term
Loan; Term Note] of the Loan Agreement is hereby amended and restated as
follows:
 
"2.2a                 Term Loan; Term Note.  The obligation of the Borrower to
repay, on or before January 31, 2011, the unpaid principal amount of the Term
Loan shall be evidenced by the Term Note.  The principal amount actually due and
owing the Lender under the Term Note made payable to it shall be the unpaid
principal amount of the Term Loan due the Lender, all as shown on the Loan
Account established pursuant to Section 2.9 hereof.  As of November 22, 2010,
the outstanding principal balance of the Term Loan is $4,097,461.38."
 
5.      Amendment of Section 2.2b(i) of the Loan Agreement.  Section 2.2b(i)
[Scheduled Principal Payments] of the Loan Agreement is hereby amended and
restated as follows:
 
"(i)                 Scheduled Principal Payments.  Principal and interest on
the Term Loan shall be repaid in consecutive monthly installments, each in the
amount of $35,330.61, commencing on December 31, 2009 and on the last day of
each month thereafter through and including December 31, 2010, with the final
payment on January 31, 2011, being equal to the outstanding principal balance of
the Term Loan plus accrued and unpaid interest.  The Borrower shall execute a
Note Modification Agreement in form and content acceptable to the Lender
evidencing the extension of the maturity date of the Term; provided however,
that the parties hereby acknowledge and agree that no novation is intended or
shall result from such modification."
 
 
 

--------------------------------------------------------------------------------

 
 
6.      Modification of Line of Credit Note.  Section 1(a) of the Line of Credit
Note is hereby amended and restated to read as follows:
 
"(a)  The maturity date shall be extended to January 31, 2011; and."


7.      Modification of Term Note.  Section 1(a) of the Term Loan Note is hereby
amended and restated to read as follows:
 
"(a)  The maturity date shall be extended to January 31, 2011; and."


8.      Extension Fee.  The Borrower agrees to pay the Lender a nonrefundable
Amendment Fee for extension set forth herein in the amount of $2,000, payable on
the effective date of this Amendment, which amount shall be deemed to be earned
as of the date hereof.
 
9.      Representations and Warranties; No Defaults.  The Borrower represents
and warrants to the Lender that after giving effect to this Amendment (i) the
representations and warranties contained in Article IV of the Loan Agreement and
in each of the other Loan Documents are true and accurate on and as of the date
hereof with the same effect as though such representations and warranties had
been made on and as of such date (except representations and warranties which
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein), and (ii) no Event of Default or Default under the Loan Agreement or
any of the other Loan Documents has occurred or exists as of the date hereof.
 
10.      Effective Date.  This Amendment shall become effective upon due
execution and delivery by all the parties hereto and payment of the fees and
expenses payable to the Lender in accordance with Sections 8 and 13 of this
Amendment.
 
11.      Governing Law.  This Amendment shall be deemed to be a contract under
the laws of the State of Ohio and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of Ohio
without regard to its conflict of laws principles.
 
12.      Full Force and Effect.  Except as expressly modified by this Amendment,
all of the terms, conditions, representations, warranties, and covenants of the
Loan Agreement and the other Loan Documents are true and correct and shall
continue in full force and effect, including without limitation, all liens and
security interests securing the Borrower’s Obligations to the Lender.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
13.      Reimbursement of Expenses.  The Borrower unconditionally agrees to pay
and reimburse the Lender and save the Lender harmless against liability for the
payment of all out-of-pocket costs, expenses and disbursements, including
without limitation, reasonable fees and expenses of counsel incurred by the
Lender in connection with the development, preparation, execution,
administration, interpretation or performance of this Amendment, the Loan
Agreement, the Loan Documents and all other documents or instruments to be
delivered or recorded in connection therewith.
 
14.      Counterparts.  This Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.
 
15.      Entire Agreement.  This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings of the parties with respect to
the transactions contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to the
subject matter hereof.  No representation, promise, inducement or statement of
intention has been made by any party which is not embodied in this Amendment and
no party shall be bound by or liable for any alleged representation, promise,
inducement, or statement of intention not set forth herein.

 
[SIGNATURE PAGE FOLLOWS]
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT AND
NOTE MODIFICATION AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this First Amendment to Amended and Restated Loan
Agreement and Note Modification Agreement as of the day and year first above
written.
 

 
ORWELL NATIONAL GAS COMPANY
               
 
By:
/s/ Thomas J. Smith        (Seal)   Name:     Thomas J. Smith        
Title:      President            

 
 

  THE HUNTINGTON NATIONAL BANK                
 
By:
/s/ Bruce G. Shearer        Name:     Bruce G. Shearer        Title:      Senior
Vice President           

 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT AND
NOTE MODIFICATION AGREEMENT]
 
GUARANTOR JOINDER
 
The undersigned hereby join in the foregoing First Amendment to Amended and
Restated Loan Agreement and Note Modification Agreement for the purpose of
acknowledging that their respective obligations under the Amended and Restated
Continuing Agreement of Guaranty and Suretyship dated as of December 31, 2009
continue and remain in full force and effect.
 

  ONG MARKETING, INC.                
 
By:
/s/ Richard M. Osborne        Name:     Richard M. Osborne     Title:           
     

 
 

  LIGHTNING PIPELINE COMPANY, INC.                
 
By:
/s/ Thomas J. Smith        Name:     Thomas J. Smith        Title:             
   

 
 

  LIGHTNING PIPELINE COMPANY II, INC.                
 
By:
/s/ Richard M. Osborne         Name:     Richard M. Osborne      Title:         
                  /s/ Richard M. Osborne       RICHARD M. OSBORNE  

 
 
 

--------------------------------------------------------------------------------

 